


110 HR 4319 IH: To extend the temporary suspension of duty on parts for

U.S. House of Representatives
2007-12-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 4319
		IN THE HOUSE OF REPRESENTATIVES
		
			December 6, 2007
			Mr. Duncan introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To extend the temporary suspension of duty on parts for
		  use in the manufacture of certain high-performance
		  loudspeakers.
	
	
		1.Equipment parts for use in
			 the manufacture of certain high-performance loudspeakers
			(a)In
			 generalHeading 9902.23.28 of
			 the Harmonized Tariff Schedule of the United States (relating to parts for use
			 in the manufacture of certain high-performance loudspeakers) is amended by
			 striking 12/31/2009 and inserting 12/31/2011.
			(b)Effective
			 dateThe amendment made by subsection (a) applies to goods
			 entered, or withdrawn from warehouse for consumption, on or after the 15th day
			 after the date of enactment of this Act.
			
